DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 09/07/2022.  Claims 1-18 and 20-30 are pending in this application and have been considered below.  Claim 19 is canceled by the applicant.

3.	The typographical error of claim objections of claims 2-11 and 23-27 are corrected and clarified in this final office action.  Appropriate correction of claim objection is required.

4.	The claim interpretation under 35 USC 112(f) paragraph of claim 29 is acknowledged by the applicant in the amendment filed on 09/07/2022.  Therefore, claim interpretation under 35 USC 112(f) paragraph remains unchanged.

5.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Guiseppe Destino et al. (A New Position Quality Metric for NR RAT Dependent OTDOA Positioning Methods, October 23-24, 2019, IEEE, Pages 1-5) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: From the above, it appears that the assistance data in Destino is the neighbor cell list or beam list. While Destino discloses that the LMF considers the GDOP when building the neighbor cell list or beam list, there is no disclosure or suggestion in Destino that the assistance data also includes any sort of GDOP value or threshold. There is simply no disclosure or suggestion in Destino that the LMF provides any sort of GDOP value to the UE, whether in the assistance data or otherwise. 
Accordingly, Destino does not disclose or suggest "receiving a dilution of precision (DOP) threshold," as recited in amended independent claim 1.

Examiner’s response: The examiner respectfully disagrees with applicant’s argument.  Under subsection (II. SIGNALING), Destino teaches that “The envisioned positioning assistance data (AD) delivery is shown in Fig.3. The AD is delivered from location server node (LMF/E-SMLC) to UEs via broadcast from relevant gNBs (unicast using LPP or combination of broadcast (RRC) and unicast (LPP dedicated signaling) are also other options for assistance data delivery). The LMF would determine the UE coarse location based upon the current serving cell or based upon the reported best beam id after beam sweeping procedure. From this initial position, the LMF can build the neighbor cell list or beam list considering the Geometric Dilution of Precision (GDOP). After obtaining the necessary assistance data and knowing the relevant beams where the PRS is transmitted, the UE can compute its location. UE can provide its estimation of position quality metric or it can simply send the Reference Signal Received Power (RSRP) measurements of transmitted PRS from different beams which the Network can further examine to deduce the beam angles from UE perspective.”  
As shown in figure 3 below, Destino shows in step 1 that LMF prepares initial AD considering GDOP.  In step 2, figure 3 shows that NRPPa assistance data is based on the GDOP values.  Figure 3 also shows that the UE is receiving the assistance data, which includes that GDOP values, via NG-RAN (see figure 3, steps 1-3).  

    PNG
    media_image1.png
    566
    510
    media_image1.png
    Greyscale

Furthermore, under subsection (III. POSITION QUALITY METRIC), Destino teaches that “GDOP is a reliable metric for ranking different Network configurations for positioning. In fact, it is a quality indicator for the expected position accuracy that relates the geometry of the Network to the ranging quality. Typically, a good positioning system has lower GDOP values, and lower the GDOP, the better position accuracy can be achieved”.
Thus, Destino does teach "receiving a dilution of precision (DOP) threshold," as recited in amended independent claim 1.

Claim Objections
6.	Claims 2-11 and 23-27 are objected to because of the following informalities:  
	(1) In claims 2 and 23, line 2, please define the variable “N” by assigning a value for the variable in the claim.
	(2) In claims 3 and 24, line 2, please define the variables “M” and “K” by assigning values for the variables in the claim.
Appropriate correction is required.


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 1-21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guiseppe Destino et al. (A New Position Quality Metric for NR RAT Dependent OTDOA Positioning Methods, October 23-24, 2019, IEEE, Pages 1-5) (hereinafter Destino).


    PNG
    media_image2.png
    383
    370
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    566
    510
    media_image1.png
    Greyscale

	
Regarding claims 1 and 29:
As shown in figures 1-5, Destino discloses a method of wireless positioning performed by a user equipment (UE) (see the UE in figure 1) (abstract) comprising: 
receiving a dilution of precision (DOP) threshold (see steps 1-3 in figure 3, subsection (III. POSITION QUALITY METRIC));
performing one or more positioning measurements (see step 4 in figure 3) of positioning reference signals (PRS) transmitted by at least one set of transmission-reception points (TRPs) of one or more sets of TRPs (see plurality base stations (TRPs) in figure 1), wherein at least the at least one set of TRPs of the one or more sets of TRPs satisfies the DOP threshold (GDOP values interpreted to be DOP threshold.  See subsection III, equations 2-4) (abstract, pages 3-4, subsections II (signaling), III (position quality metric)); and 
reporting (see step 5 in figure 3) the one or more positioning measurements or location information derived from the one or more positioning measurements (abstract, pages 3-4, subsections II (signaling), III (position quality metric)).

Regarding claim 2:
Destino further discloses wherein a number of TRPs (see a number TRPs in figure 1) in each of the one or more sets of TRPs is less than a threshold N (see the number of TRPs in figure 1, see N TRPs in subsection IV).  

Regarding claim 3:
Destino further discloses selecting a plurality of K sets of M TRPs (see M TRPs in figure 1) of all TRPs from which the UE (see the UE in figure 1) can measure PRS, wherein M is less than or equal to the threshold N (see selecting TRPs set in subsection IV); and identifying the one or more sets of TRPs from the plurality of K sets of M TRPs (see selecting TRPs set in subsection IV).  

Regarding claim 4:
Destino further discloses measuring PRS from each TRP in each of the plurality of K sets of M TRPs (see set of M TRPs in figure 1, see equations 5-9) to determine a DOP for each of the plurality of K sets of M TRPs (abstract, subsections I-III, also see equations 2-9).  


Regarding claim 5:
Destino further discloses assigning a priority to each set of M TRPs of the plurality of K sets of M TRPs based on the DOP for the respective set of M TRPs, wherein the at least one set of TRPs has a highest priority among the plurality of K sets of M TRPs (on page 3, under the subsection III, Destino teaches “it is easy to recognize that the position information increments by adding a new term determined by a direction φk and SNRk. In NR, this term correspond to a specific beam used by the TRP. Subsequently, by selecting a beam that maximizes the FIM, it yields to an optimum beam/TRP configuration for positioning. In this regard, we consider the D-optimality criterion as a measure of information and define the PQM as Qk = − log det(Jk). Thus, the proposed algorithm consists of minimization of Qk by selecting the best K beams per TRP”).

Regarding claim 6:
Destino further discloses the plurality of K sets of M TRPs are selected until a smallest set of M TRPs that satisfies the DOP threshold is identified, and the at least one set of TRPs is the smallest set of M TRPs (on page 3, under the subsection III, Destino teaches “it is easy to recognize that the position information increments by adding a new term determined by a direction φk and SNRk. In NR, this term correspond to a specific beam used by the TRP. Subsequently, by selecting a beam that maximizes the FIM, it yields to an optimum beam/TRP configuration for positioning. In this regard, we consider the D-optimality criterion as a measure of information and define the PQM as Qk = − log det(Jk). Thus, the proposed algorithm consists of minimization of Qk by selecting the best K beams per TRP”.  Also see equations 2-9).  

Regarding claim 7:
Destino further discloses assigning a priority to each of the plurality of K sets of M TRPs, wherein the at least one set of TRPs has a highest priority among the plurality of K sets of M TRPs (on page 3, under the subsection III, Destino teaches “it is easy to recognize that the position information increments by adding a new term determined by a direction φk and SNRk. In NR, this term correspond to a specific beam used by the TRP. Subsequently, by selecting a beam that maximizes the FIM, it yields to an optimum beam/TRP configuration for positioning. In this regard, we consider the D-optimality criterion as a measure of information and define the PQM as Qk = − log det(Jk). Thus, the proposed algorithm consists of minimization of Qk by selecting the best K beams per TRP”.  Also see equations 2-9).  

Regarding claim 8:
Destino further discloses receiving N, M, and K from a serving base station or a location server (figure 3 shows UE receives N, M, and K from a location server LMF).  



Regarding claim 9:
Destino further discloses wherein a smaller size of K and a larger size of M is selected with each successive selection of the plurality of K sets of M TRPs (see the 7 TRPs scenario in figure 5) (on page 4, under the subsection IV, Destino teaches “First, we compute for all possible TRP triplet the CRLB of a TDOA system and, we select the set of TRPs that provides the lowest value. This method is referred to as “genie””.  Also see equations 2-9).  

Regarding claim 10:
Destino further discloses wherein a larger size of K and a smaller size of M is selected with each successive selection of the plurality of K sets of M TRPs (see the 7 TRPs scenario in figure 5) (on page 4, under the subsection IV, Destino teaches “First, we compute for all possible TRP triplet the CRLB of a TDOA system and, we select the set of TRPs that provides the lowest value. This method is referred to as “genie””.  Also see equations 2-9).  

Regarding claim 11:
Destino further discloses wherein a smaller size of K and a smaller size of M is selected with each successive selection of the plurality of K sets of M TRPs (see the 7 TRPs scenario in figure 5) (on page 4, under the subsection IV, Destino teaches “First, we compute for all possible TRP triplet the CRLB of a TDOA system and, we select the set of TRPs that provides the lowest value. This method is referred to as “genie””.  Also see equations 2-9).  

    PNG
    media_image3.png
    358
    455
    media_image3.png
    Greyscale

Regarding claim 12:
Destino further discloses transmitting a coarse location to a serving base station or a location server (see subsection II (signaling), page 3); and receiving identifiers (cell ID or beam ID interpreted to be identifier) of the one or more sets of TRPs from the serving base station or the location server based on the coarse location of the UE (see subsection II (signaling), page 3).  

Regarding claim 13:
Destino further discloses wherein the identifiers of the one or more sets of TRPs are received based on a determination over a plurality of positioning sessions that the one or more sets of TRPs will satisfy the DOP threshold based on the coarse location of the UE (under the subsection II, Destino discloses “The LMF would determine the UE coarse location based upon the current serving cell or based upon the reported best beam id after beam sweeping procedure. From this initial position, the LMF can build the neighbor cell list or beam list considering the Geometric Dilution of Precision (GDOP). After obtaining the necessary assistance data and knowing the relevant beams where the PRS is transmitted, the UE can compute its location. UE can provide its estimation of position quality metric or it can simply send the Reference Signal Received Power (RSRP) measurements of transmitted PRS from different beams which the Network can further examine to deduce the beam angles from UE perspective”).  

Regarding claim 14:
Destino further discloses determining the coarse location based on measurements of reference signals transmitted by a single TRP, a global navigation satellite system (GNSS) location of the UE, an inertial navigation location of the UE, reference signals transmitted by one or more wireless local area network (WLAN) access points, or any combination thereof (see subsection I). 

Regarding claim 15:
Destino further discloses determining a quality metric associated with the reference signals based on the measurements of the reference signals (see subsection III, position quality metric and equations 2-9).  

Regarding claim 16:
Destino further discloses determining the coarse location based on measurements of reference signals transmitted by a plurality of TRPs (see subsection II (signaling) on page 3).  
Regarding claim 17:
Destino further discloses determining a quality metric associated with the reference signals based on the measurements of the reference signals (see subsection III, position quality metric and equations 2-9).  

Regarding claim 18:
Destino further discloses the DOP threshold is received from a serving base station or a location server (see steps 1-7 in figure 3).  

Regarding claim 20:
Destino further discloses wherein a set of TRPs among TRPs (see plurality of TRPs in figure 2) of the at least one set of TRPs are determined by a location server (see MLF in figure 3) for future positioning sessions with the UE (see subsections II-IV).  

Regarding claim 21:
Destino further discloses wherein the DOP threshold comprises a geometric dilution of precision (GDOP) threshold (see position quality metric, subsection III), a horizontal dilution of precision (HDOP) threshold, a vertical dilution of precision (VDOP) threshold, a position dilution of precision (PDOP) threshold, a time dilution of precision (TDOP) threshold, or any combination thereof.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Destino in view of YOU et al. (US 20170288897) (hereinafter YOU).

	Regarding claims 22 and 30:
As shown in figures 1-5, Destino discloses a user equipment (UE) (see the UE in figure 1) (abstract), comprising: 
receive, via the at least one transceiver, a dilution of precision (DOP) threshold (see steps 1-3 in figure 3, subsection (III. POSITION QUALITY METRIC));
perform one or more positioning measurements (see step 4 in figure 3) of positioning reference signals (PRS) transmitted by at least one set of transmission-reception points (TRPs) of one or more sets of TRPs (see plurality base stations (TRPs) in figure 1), wherein at least the at least one set of TRPs of the one or more sets of TRPs satisfies the DOP threshold (GDOP values interpreted to be DOP threshold.  See subsection III, equations 2-4) (abstract, pages 3-4, subsections II (signaling), III (position quality metric)); and 
report, the one or more positioning measurements or location information derived from the one or more positioning measurements (abstract, pages 3-4, subsections II (signaling), III (position quality metric)).  
Destino discloses all of the subject matter as described above except for specifically teaching a memory; at least one transceiver; and QC205128Qualcomm Ref. No. 20512858at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to, via the at least one transceiver.
However, YOU in the same field of endeavor teaches a memory (22 in figure 13); at least one transceiver (23 in figure 13); and QC205128Qualcomm Ref. No. 20512858at least one processor (22 in figure 21) communicatively coupled to the memory (22 in figure 13) and the at least one transceiver (23 in figure 13), the at least one processor (21 in figure 13) configured to (par 0344-0346), via the at least one transceiver (23 in figure 13).  

    PNG
    media_image4.png
    216
    483
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the processor and system of user equipment as taught by YOU to modify the user equipment system of Destino in order to control the transmit and receive uplink and downlink reference signal transmission (par 0009) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 23:
Destino further discloses wherein a number of TRPs in each of the one or more sets of TRPs (see a number TRPs in figure 1) is less than a threshold N (see the number of TRPs in figure 1, see N TRPs in subsection IV).  

Regarding claim 24:
Destino further discloses select a plurality of K sets of M TRPs of all TRPs (see M TRPs in figure 1) from which the UE (see the UE in figure 1) can measure PRS, wherein M is less than or equal to the threshold N (see selecting TRPs set in subsection IV); and identify the one or more sets of TRPs from the plurality of K sets of M TRPs (see selecting TRPs set in subsection IV).  

Regarding claim 25:
Destino further discloses measure PRS from each TRP in each of the plurality of K sets of M TRPs (see set of M TRPs in figure 1, see equations 5-9) to determine a DOP for each of the plurality of K sets of M TRPs (abstract, subsections I-III, also see equations 2-9).  

Regarding claim 26:
Destino further discloses assign a priority to each set of M TRPs of the plurality of K sets of M TRPs based on the DOP for the respective set of M TRPs, wherein the at least one set of TRPs has a highest priority among the plurality of K sets of M TRPs (on page 3, under the subsection III, Destino teaches “it is easy to recognize that the position information increments by adding a new term determined by a direction φk and SNRk. In NR, this term correspond to a specific beam used by the TRP. Subsequently, by selecting a beam that maximizes the FIM, it yields to an optimum beam/TRP configuration for positioning. In this regard, we consider the D-optimality criterion as a measure of information and define the PQM as Qk = − log det(Jk). Thus, the proposed algorithm consists of minimization of Qk by selecting the best K beams per TRP”).  

Regarding claim 27:
Destino further discloses the plurality of K sets of M TRPs are selected until a smallest set of M TRPs that satisfies the DOP threshold is identified, and the at least one set of TRPs is the smallest set of M TRPs (on page 3, under the subsection III, Destino teaches “it is easy to recognize that the position information increments by adding a new term determined by a direction φk and SNRk. In NR, this term correspond to a specific beam used by the TRP. Subsequently, by selecting a beam that maximizes the FIM, it yields to an optimum beam/TRP configuration for positioning. In this regard, we consider the D-optimality criterion as a measure of information and define the PQM as Qk = − log det(Jk). Thus, the proposed algorithm consists of minimization of Qk by selecting the best K beams per TRP”.  Also see equations 2-9).  

Regarding claim 28:
Destino further discloses transmit a coarse location to a serving base station or a location server (LMF in figure 3) (see subsection II (signaling), page 3); and receive identifiers (cell ID or beam ID interpreted to be identifier) of the one or more sets of TRPs from the serving base station or the location server (LMF in figure 3) based on the coarse location of the UE (see subsection II (signaling), page 3).  
Destino discloses all of the subject matter as described above except for specifically teaching via the at least one transceiver.
However, YOU in the same field of endeavor teach via the at least one transceiver (23 in figure 13) (par 0344-0346).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the transceiver and system of user equipment as taught by YOU to modify the user equipment system of Destino in order to transmit and receive radio signals carrying information, data, signals, and/or messages (par 0344) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631